Citation Nr: 1421919	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-19 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea cruris and tinea pedis. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability. 

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a joint disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1970 to November 1972, and from September 1990 to March 1991. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from April 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2011, requesting a central office hearing, the Veteran was scheduled for a hearing in May 2012.  However, in March 2012, the Veteran's representative indicated that the Veteran would not be attending the hearing.  Subsequently, in May 2014, the Veteran's representative requested a videoconference hearing indicting that when the central office hearing was cancelled a videoconference hearing had not be scheduled.  The Veteran's representative had notified VA in a statement dated in July 2011 that the Veteran wished to have a videoconference hearing rather than a central office hearing.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 3.103(c) (2013). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



